DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Regarding the double patenting rejections, applicant has not argued/refuted these rejections, therefore they are maintained. 
Regarding the 112, 2nd rejections, applicant’s amendments and related arguments have obviated these rejection and they are therefore withdrawn. 
Regarding the prior art rejections, applicant’s arguments are not considered persuasive.  The crux of applicant’s arguments is that the prior art does not recognize the same effect (“change in refractive index of the cornea with a focal region” without causing tissue destruction).  Applicant is reminded of several well-established positions, as detailed in the MPEP and case law. First and foremost, “Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)”.  Similarly, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” MPEP 2112.01.  Furthermore, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.” MPEP 2112. “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2112. “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103.” MPEP 2112.  Lastly, “The arguments of counsel cannot take the place of evidence in the record.” MPEP 2145.
Applicant is reminded that a method/process is defined by the active method steps, in the current application that relates to specific laser parameters, that provide the recited effect.  A method/process is NOT defined by the effect itself, rather the steps that provide/cause the effect.  It is applicant’s own specification and claims that make it abundantly clear that it is the combination of specific laser parameters (“the femtosecond laser pulses have a repetition rate from 10 MHz to 300 MHz, a pulse duration of 30 fs to 200 fs, and an average power from 20 mW to 160 rnW”) that provide the claimed effect.  If additional or different parameters are required (other than the laser parameters explicitly disclosed), then the specification necessarily lacks written description.  Currently, the examiner does not believe that there are any written 
Regarding Vogel, applicant argues “the Examiner has improperly picked and chosen various disparate features from clearly distinct embodiments mentioned in Vogel in an improper hindsighted attempt to recreate the present claimed invention. In such regard, contrary to the Examiner's further assertions in the "Response to Arguments" section of the Final Rejection, there is no actual teaching in Vogel to apply the "exact same laser parameters" to provide the claimed effect (i.e., forming refractive nor any specific example which would "inherently" (i.e., necessarily) result in such claim requirement.”  The examiner respectfully disagrees.  There is a single example (#4 cell transfection) recited in Table 2 of Vogal (page 1039; see annotated Table 2 reproduced below) that provides a combination of laser parameters that anticipate ALL of the claimed/disclosed laser parameters (which inherently result in the claimed effect).  To emphasize, this single example (#4) uses a pulse duration of 170 fs (anticipates 30 fs to 200 fs), a pulse energy of 0.6 to 1.2 nJ (anticipates 0.01 nJ to 10 nJ), a repetition rate of 80 MHz (anticipates 10 MHz to 300 MHz) and a power of 50 to 100 mW (anticipates 20 mW to 160 mW).  It is emphasized that these laser parameters are recited in dependent claims, and therefore by definition further limit the previously method, i.e. provide the claimed result.  So, it’s unclear how it can be applicant’s position that a reference that anticipates these laser parameters does not inherently provide the same result; such a position seems illogical/irrational. Furthermore, it is unclear what applicant is referring to when they argue “the Examiner has improperly picked and chosen various disparate features from clearly distinct embodiments”, as the cited values most certainly come from a single example (#4 in Table 2).  For more details related to anticipation of ranges; see MPEP 2131.03.  Again, just because the prior art discloses a different effect or is silent regarding the claimed effect, in no way shape or form means that 

    PNG
    media_image1.png
    654
    760
    media_image1.png
    Greyscale

Again, applicant’s arguments of Vogel focus on the different effects that Vogel explicitly recognizes (nanosurgery) and that Vogel fails to explicitly recognize a change in refractive index in corneal tissue.  These arguments are considered moot, because The principal mechanisms of femtosecond laser interaction with biomaterials described above are not only relevant for nanosurgery with tightly focused laser pulses but also for applications such as intrastromal corneal refractive surgery [11–14] or presbyopia treatment [228], where the laser pulses are focused at smaller numerical apertures” Vogel Page 1043, Col 2.).  Therefore, applicant’s arguments which focus on “nanosurgery” taught by Vogel are moot, as clearly nanosurgery is distinct/different from corneal refractive surgery.  Vogel fails to details the effects/results of these laser pulses for corneal refractive surgery, but clearly the reference recognizes using these same laser pulses for corneal refractive surgery. Since applicant has failed to provide any evidence as to why the same exact laser parameters don’t inherently provide the same result, the examiner maintains the rejection.  Specifically, applicant has failed to prove (with evidence) that a laser having a pulse duration of 170 fs,  a pulse energy of 0.6 to 1.2 nJ,  a repetition rate of 80 MHz and a power of 50 to 100 mW (which are the same exact parameters disclosed/claimed by applicant) delivered to corneal tissue will not produce a change in refractive index. 

Regarding claim 21, applicant has seemingly missed the point of the obviousness statement.  Specifically, “it would be obvious to correct any/all aberrations present after the previous ocular surgery, wherever they are located, i.e. if aberrations exist in multiple layers after the previous ocular surgery then it would be obvious to fix all of them.”  Clearly, the refractive structures (result of the laser parameters delivered to the cornea) are responsible for correcting the defective vision.  Therefore, it would be obvious for the operator/physician to take into account all the necessary targets/locations for the laser pulses to be delivered in order to correct the defective vision, including various depths/layers, as required by the specific 
Regarding the Koenig rejection, applicant’s arguments are similar in nature to those presented for the Vogel rejection.  Again, applicant focuses on the claimed effect and seemingly ignores that Koenig explicitly teaches the exact same laser parameters.  Specifically, a pulse duration of 170 fs, a repetition rate of 80MHz, power of 60 mW (Par 0030; which all anticipate the claimed ranges by teaching a specific example within the claimed ranges) and a pulse energy of less than 10 nJ (claim 4; which anticipates 0.01 nJ to 10 nJ with sufficient specificity).  Again, applicant has failed to provide any evidence to show that these laser parameters applied to the cornea of the eye will NOT provide the claimed result/effect.  It is emphasized that the specific effect taught by Vogel is immaterial to the current rejection, as it is the examiner’s position that the exact same combination of laser parameters provide the exact same result.  Applicant has failed to successfully refute this position of inherency, therefore the examiner maintains the rejection.  Furthermore, Par 0039 makes it clear that Koenig themselves do not fully understand/recognize the specific reason/effect/physics behind the results achieved by their specific laser parameters, and contemplate the different results/effects/physics behind the specific laser parameters (“the ablation of material is possibly not to be ascribed to a photodisruption but merely to a vaporisation of material by virtue of purely thermal effects or by virtue of a photochemical removal of material (breaking-up of bonds by input of energy induced by multi-photon absorption). This assumption is supported by investigations which, close to the threshold value, gave rise to bubbles that do not represent the typical, short-lived cavity bubbles arising as a result of photodisruption [Lubatschowski et al. Graefe's Arch. Clin. Exp. Ophthalmol. 238 (2000) 33-39].”).  These “bubbles” that are NOT photodisruption cavity bubbles could seemingly be a change in refractive index (as claimed). Furthermore, and most importantly “there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”.  Therefore, whether or not Koenig realized the claimed effect or realized a different effect of their laser parameters is inconsequential to the current rejection; see MPEP sections and case law, cited above. 
Regarding the Knox rejection, applicant has deleted claims 17 and 18.  Therefore, this rejection is obviated and hereby withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,486,055. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in scope.
s 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,512,320. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in scope.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,617,147. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in scope.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,492,323. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in scope.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,271,991. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



VOGEL REJECTION
Claims 1-6, 13-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel et al., “Mechanisms of femtosecond laser nanosurgery of cells and tissues” in view of US 2004/0002695 to Youssefi et al., US 2004/0199149 to Myers et al. 
Regarding claim 1, Par 0005 of applicant’s specification states “The rapid development of femtosecond laser technology has provided an additional tool for corneal refractive surgery. In contrast to the photo-ablative ultraviolet lasers, femtosecond laser pulses in the near infrared or visible range can pass through transparent corneal tissue without significant one-photon absorption. Only when pulses are focused inside the cornea, is the intensity of the beam sufficient to cause nonlinear, typically, multi-photon absorption. Because the absorption is nonlinear, the laser-affected region tends to be highly localized, leaving the surrounding region unaffected, or minimally affected. See, Vogel A, Noack J, 
Vogel explicitly teaches “when pulse series with high repetition rate are used, low-density plasmas may lead to the formation of defects or color centers that are associated with a change of the refractive index” (bottom of Col 2, Pg 0143).  Furthermore, the reference explicitly teaches avoiding damage to tissue; "This explains why fs-laser-induced bubble formation does not necessarily lead to cell damage whereas ns-laser-induced bubble generation is usually associated with cell death” Pg 1040; “The results of our calculations in Fig. 20 demonstrate that the radius of fs-laser-produced transient bubbles remains well below this damage threshold” Pg 1037).  Vogel also teaches “The principal mechanisms of femtosecond laser interaction with biomaterials described above are not only relevant for nanosurgery with tightly focused laser pulses but also for applications such as intrastromal corneal refractive surgery [11–14] or presbyopia treatment [228], where the laser pulses are focused at smaller numerical apertures” Pg 1043; This is considered correcting for optical wavefront aberrations which exist naturally.
Vogel fails to explicitly teach that this method of corneal refractive surgery is performed after a previous ocular surgery.  However, this concept of correcting or retreatment of a previous laser eye surgery/procedure is well known in the art.  Both Youssefi (“re-treatment from a previous surgery” Par 0004) and Myers (“abnormal growth of the lens capsule after cataract surgery” Par 0030) teach how common such a procedure is in laser eye surgery.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method taught by Vogel, to be performed after a 
Regarding claims 2-6, 13-16, 19 and 20, the Vogel reference discloses the claimed parameters, therefore the examiner contends that the effect in tissue will be the same.  Specifically, the reference teaches 170 fs, 80 MHz, 0.6 nJ to 1.2 nJ and 50 Mw to 100 mW (Section 7.1, Table 2, example #4 and Section 1.3,). Furthermore, the reference teaches focusing light into “cylindrical volumes"; Pg 1043. 
Regarding claim 21, the examiner contends that based on the combination of Vogel and Youssefi/Meyers, it would be obvious to correct any/all aberrations present after the previous ocular surgery, wherever they are located, i.e. if aberrations exist in multiple layers after the previous ocular surgery then it would be obvious to fix all of them.  Specifically, it would be obvious to correct all of the aberrations present in the cornea wherever they are located and regardless of whether or not these aberrations were introduced/created by the previous surgery or if they occur naturally. 

s 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vogel and Youssefi/Meyers as applied to claim 1 above, and further in view of US 2002/0100990 to Platt et al., as evidenced by Brandser and/or Oshika (provided as NPL on the 892).
[Claims 22-24] Vogel and Youssefi/Meyers are discussed above, including explicitly teaching that necessity/desire to retreat or correct a previous ocular surgery. However, these references are silent regarding the specific prior surgery.  In the same field of endeavor, Platt discloses that it is normal for patient’s that have undergone cataract surgery to need additional refractive correction after the procedure (“Unfortunately, due to errors in measurement, and/or variable lens positioning and wound healing, about half of these patients undergoing this procedure will not enjoy optimal vision without correction after surgery (Brandser et al., Acta Opthalmol Scand 75:162-165 (1997); Oshika et al., J Cataract Refract Surg 24:509-514 (1998). Because the power of such IOLs generally cannot be adjusted once they have been implanted, the patient typically must be resigned to the use of additional corrective lenses such as eyeglasses or contact lenses.”; Par 0005).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Vogel and Youssefi/Meyers to perform cataract surgery prior to the refractive surgery Vogel, as cataract surgery is known to introduce refractive errors that then need to be corrected, as taught by Platt (and Brandser and Oshika).
[Claim 25] Youssefi discloses that the use of wavefront sensors and topography devices are pervasive in laser eye surgery procedures, specifically during the diagnostic process to determine the desired correction of the eye (Pars 0023-25).  Therefore, it 




KOENIG REJECTION
	Claims 1-6, 13-16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0102765 to Koenig in view of US 2004/0002695 to Youssefi et al. or US 2004/0199149 to Myers et al.
Regarding claims 1-6 and 13-20, Koenig discloses a method for correcting defective vision (abstract; The examiner contends that in order to correct a defect, the degree of vision correction, i.e. defect, must be implicitly measured/determined and the treatment pattern that fixes the defect must also be determined).  Koenig discloses the same or overlapping laser parameters being applied to, e.g. a line scan across, the cornea or lens (Par 0026, 0031, 0032) and claim 4) resulting in the exact same effect, i.e. without photodisrupting tissue (Par 0039).  Specifically, Koenig discloses a pulse repetition rate of 80 MHz, a pulse duration of 170 fs, a pulse energy of less than 10 nJ, and a pulse energy of 60 mW or 80 mW (see Pars 0026-31 and claim 4); all of which anticipate applicant’s claimed laser parameters. 
The examiner contends that the cylindrical volume claimed is merely the inherent effect of the laser pulses being applied to tissue, as supported by applicant’s own specification which states “In theory, each short series of laser pulses is believed to 
Koenig fails to explicitly teach that this method of corneal refractive surgery is performed after a previous ocular surgery.  However, this concept of correcting or retreatment of a previous laser eye surgery/procedure is well known in the art.  Both Youssefi (“re-treatment from a previous surgery” Par 0004) and Myers (“abnormal growth of the lens capsule after cataract surgery” Par 0030) teach how common such a procedure is in laser eye surgery.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method taught by Koenig, to be performed after a previous ocular surgery, as taught by Youssefi or Myers, as it is well-known that retreatment or correction of previous ocular surgeries can be required. 
Regarding claim 21, the examiner contends that based on the combination of Koenig and Youssefi/Meyers, it would be obvious to correct any/all aberrations present after the previous ocular surgery, wherever they are located, i.e. if aberrations exist in multiple layers after the previous ocular surgery then it would be obvious to fix all of them.  Specifically, it would be obvious to correct all of the aberrations present in the . 

Claims 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koenig and Youssefi/Meyers as applied to claim 1 above, and further in view of US 2002/0100990 to Platt et al., as evidenced by Brandser and/or Oshika (provided as NPL on the 892).
[Claims 22-24] Koenig and Youssefi/Meyers are discussed above, including explicitly teaching that necessity/desire to retreat or correct a previous ocular surgery. However, these references are silent regarding the specific prior surgery.  In the same field of endeavor, Platt discloses that it is normal for patient’s that have undergone cataract surgery to need additional refractive correction after the procedure (“Unfortunately, due to errors in measurement, and/or variable lens positioning and wound healing, about half of these patients undergoing this procedure will not enjoy optimal vision without correction after surgery (Brandser et al., Acta Opthalmol Scand 75:162-165 (1997); Oshika et al., J Cataract Refract Surg 24:509-514 (1998). Because the power of such IOLs generally cannot be adjusted once they have been implanted, the patient typically must be resigned to the use of additional corrective lenses such as eyeglasses or contact lenses.”; Par 0005).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Koenig and Youssefi/Meyers to perform cataract surgery prior to the refractive surgery Koenig, as cataract surgery is known to introduce refractive errors that then need to be corrected, as taught by Platt (and Brandser and Oshika).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792